 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 1 of 35 PageID #:9409




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DECKERS OUTDOOR CORP.,

        Plaintiff,
                                               No. 16 CV 3676
       v.
                                               Judge Manish S. Shah
AUSTRALIAN LEATHER PTY. LTD. and
ADNAN OYGUR a/k/a EDDIE OYGUR,

        Defendants.


                              JURY INSTRUCTIONS
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 2 of 35 PageID #:9410




     Members of the jury, you have seen and heard all the evidence and
arguments of the attorneys. Now I will instruct you on the law.

      You have two duties as a jury. Your first duty is to decide the facts from the
evidence in the case. This is your job, and yours alone.

       Your second duty is to apply the law that I give you to the facts. You must
follow these instructions, even if you disagree with them. Each of the instructions is
important, and you must follow all of them.

      Perform these duties fairly and impartially. Do not allow sympathy,
prejudice, fear, or public opinion to influence you. You should not be influenced by
any person’s race, color, religion, national ancestry, or sex.

      Nothing I say now, and nothing I said or did during the trial, is meant to
indicate any opinion on my part about what the facts are or about what your verdict
should be.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 3 of 35 PageID #:9411




      In this case some of the parties are corporations. All parties are equal before
the law. A corporation is entitled to the same fair consideration that you would give
any individual person.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 4 of 35 PageID #:9412




       The evidence consists of the testimony of the witnesses, the exhibits admitted
in evidence, and stipulations.

      A stipulation is an agreement between both sides that certain facts are true.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 5 of 35 PageID #:9413




      During the trial, certain testimony was presented to you by the reading of
depositions and video. You should give this testimony the same consideration you
would give it had the witnesses appeared and testified here in court.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 6 of 35 PageID #:9414




      Certain things are not to be considered as evidence. I will list them for you:

      First, if I told you to disregard any testimony or exhibits or struck any
testimony or exhibits from the record, such testimony or exhibits are not evidence
and must not be considered.

      Second, anything that you may have seen or heard outside the courtroom is
not evidence and must be entirely disregarded. This includes any press, radio,
Internet or television reports you may have seen or heard. Such reports are not
evidence and your verdict must not be influenced in any way by such publicity.

      Third, questions and objections or comments by the lawyers are not evidence.
Lawyers have a duty to object when they believe a question is improper. You should
not be influenced by any objection, and you should not infer from my rulings that I
have any view as to how you should decide the case.

       Fourth, the lawyers’ opening statements and closing arguments to you are
not evidence. Their purpose is to discuss the issues and the evidence. If the evidence
as you remember it differs from what the lawyers said, your memory is what counts.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 7 of 35 PageID #:9415




       Any notes you have taken during this trial are only aids to your memory. The
notes are not evidence. If you have not taken notes, you should rely on your
independent recollection of the evidence and not be unduly influenced by the notes
of other jurors. Notes are not entitled to any greater weight than the recollections or
impressions of each juror about the testimony.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 8 of 35 PageID #:9416




       In determining whether any fact has been proved, you should consider all of
the evidence bearing on the question regardless of who introduced it.
  Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 9 of 35 PageID #:9417




       You will recall that during the course of this trial I instructed you that I
admitted certain evidence for a limited purpose. You must consider this evidence
only for the limited purpose for which it was admitted.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 10 of 35 PageID #:9418




      You should use common sense in weighing the evidence and consider the
evidence in light of your own observations in life.

       In our lives, we often look at one fact and conclude from it that another fact
exists. In law we call this “inference.” A jury is allowed to make reasonable
inferences. Any inference you make must be reasonable and must be based on the
evidence in the case.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 11 of 35 PageID #:9419




       You may have heard the phrases “direct evidence” and “circumstantial
evidence.” Direct evidence is proof that does not require an inference, such as the
testimony of someone who claims to have personal knowledge of a fact.
Circumstantial evidence is proof of a fact, or a series of facts, that tends to show
that some other fact is true.

      As an example, direct evidence that it is raining is testimony from a witness
who says, “I was outside a minute ago and I saw it raining.” Circumstantial
evidence that it is raining is the observation of someone entering a room carrying a
wet umbrella.

       The law makes no distinction between the weight to be given to either direct
or circumstantial evidence. You should decide how much weight to give to any
evidence. In reaching your verdict, you should consider all the evidence in the case,
including the circumstantial evidence.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 12 of 35 PageID #:9420




      You must decide whether the testimony of each of the witnesses is truthful
and accurate, in part, in whole, or not at all. You also must decide what weight, if
any, you give to the testimony of each witness.

     In evaluating the testimony of any witness, including any party to the case,
you may consider, among other things:

      the ability and opportunity the witness had to see, hear, or know the things
       that the witness testified about;

      the witness’s memory;

      any interest, bias, or prejudice the witness may have;

      the witness’s intelligence;

      the manner of the witness while testifying;

      and the reasonableness of the witness’s testimony in light of all the evidence
       in the case.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 13 of 35 PageID #:9421




      You may consider statements given by Mr. Oygur before trial as evidence of
the truth of what he said in the earlier statements, as well as in deciding what
weight to give his testimony.

       With respect to other witnesses, the law is different. If you decide that, before
the trial, one of these witnesses made a statement or acted in a manner that is
inconsistent with his testimony here in court, you may consider the earlier
statement or conduct only in deciding whether his testimony here in court was true
and what weight to give to his testimony here in court.

      In considering a prior inconsistent statement or conduct, you should consider
whether it was simply an innocent error or an intentional falsehood and whether it
concerns an important fact or an unimportant detail.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 14 of 35 PageID #:9422




      You may find the testimony of one witness or a few witnesses more
persuasive than the testimony of a larger number. You need not accept the
testimony of the larger number of witnesses.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 15 of 35 PageID #:9423




       The law does not require any party to call as a witness every person who
might have knowledge of the facts related to this trial. Similarly, the law does not
require any party to present as exhibits all papers and things mentioned during this
trial.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 16 of 35 PageID #:9424




       You have heard witnesses give opinions about matters requiring special
knowledge or skill. You should judge this testimony in the same way that you judge
the testimony of any other witness. The fact that such person has given an opinion
does not mean that you are required to accept it. Give the testimony whatever
weight you think it deserves, considering the reasons given for the opinion, the
witness’s qualifications, and all of the other evidence in the case.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 17 of 35 PageID #:9425




      When I say a particular party must prove something by “a preponderance of
the evidence,” or when I use the expression “if you find,” or “if you decide,” this is
what I mean: When you have considered all the evidence in the case, you must be
persuaded that it is more probably true than not true.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 18 of 35 PageID #:9426




      A trademark is a word, symbol, or combination of words or symbols used by a
person to identify a product, to distinguish that product from those manufactured or
sold by others, and to indicate the source of the product, even if that source is
generally unknown.

       The purpose of trademark law is to prevent confusion among consumers
about the source of products and to permit trademark owners to show ownership of
their products and control their product’s reputation.

      Plaintiff claims that Defendants infringed Plaintiff’s UGG trademark for
footwear by Defendants’ unauthorized use of “UGG” on Defendants’ footwear and in
connection with Defendants’ online sales of its footwear to customers in the United
States in a manner that was likely to cause confusion, cause mistake, or deceive
consumers. Defendants deny that their actions caused a likelihood of confusion.
Defendants also say that their use of the word “UGG” was a non-source-identifying
use.

       Plaintiff claims that Defendants infringed Plaintiff’s Cardy trademark for
footwear by Defendants’ use of “Cardy” on their website in connection with their
sale of footwear to customers in the United States. The parties have agreed that
Defendants’ actions constitute trademark infringement of Plaintiff’s Cardy
trademark. The parties dispute, however, whether that trademark infringement
was willful. In a separate instruction I will give you a definition of willful
infringement.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 19 of 35 PageID #:9427




      To prove its claim for trademark infringement, Plaintiff must prove by a
preponderance of the evidence as to a Defendant, that the Defendant used “UGG” in
the United States in connection with the sale, offering for sale, distribution, or
advertisement of goods in a manner that is likely to cause confusion, cause mistake,
or deceive consumers as to the source, origin, sponsorship, or approval of
Defendant’s products.

      If you find that Plaintiff has proved that by a preponderance of the evidence,
then you must find for Plaintiff as to that Defendant. If, however, Plaintiff did not
prove this by a preponderance of the evidence, then you must find for that
Defendant.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 20 of 35 PageID #:9428




      As I have told you, one of the things that Plaintiff must prove is that
Defendants used “UGG” in the United States in a manner that is likely to cause
confusion as to the source, origin, sponsorship, or approval of Defendants’ products.

      Plaintiff must prove a likelihood of confusion among a significant number of
people who buy or use, or consider buying or using, the products or similar products.

       In deciding this, you should consider the following:

      Whether the overall impression created by Defendants’ use of “UGG” is
       similar to that created by Plaintiff’s UGG trademark in appearance, sound,
       or meaning;

      Whether Defendants and Plaintiff use the mark or designation UGG on the
       same or related products;

      Whether Plaintiff’s and Defendants’ products are likely to be sold in the same
       or similar stores or outlets or channels of trade, or advertised in similar
       media;

      The degree of care that purchasers or potential purchasers are likely to
       exercise in buying or considering whether to buy the products. This may
       depend on the level of sophistication of potential buyers of the products and
       the cost of the products;

      The degree to which purchasers or potential purchasers recognize Plaintiff’s
       UGG trademark as an indication of the origin of Plaintiff’s products. This is
       sometimes referred to as the strength or distinctiveness of the trademark;

      Whether Defendants’ use of “UGG” has led to instances of actual confusion
       among purchasers or potential purchasers about the source, origin,
       sponsorship, or approval of Defendants’ products. Actual confusion, however,
       is not required for finding a likelihood of confusion;

      Whether Defendants intended to pass off their products as that of Plaintiffs,
       or intended to confuse consumers.

      The weight to be given to each of these factors is up to you to determine. No
particular factor or number of factors is required to prove likelihood of confusion.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 21 of 35 PageID #:9429




       Confusion, mistake, or deception as to the source, association, affiliation, or
connection of a product can occur at three distinct times: (a) before the purchase
(called “initial interest” confusion); (b) at the moment of purchase (called “point-of-
sale” confusion); and (c) after the purchase (called “post-sale” confusion). Each of
these types of confusion, mistake, or deception qualifies as confusion under the
claims at issue in this case.

      Initial interest confusion occurs when someone uses a mark or term similar
to someone else’s trademark in a manner to capture initial consumer attention to
the product at issue. Even though no actual sale is finally completed as a result of
the confusion, there still may be infringement. Initial interest confusion gives a
newcomer to the market credibility during the early stages of a potential purchase,
such as when the consumer first sees the mark or term, and can unfairly prevent
the trademark owner from being considered by the consumer even after the
confusion has been removed.

       Point-of-sale confusion occurs when confusion, mistake, or deception exists at
the time of the sale of a product.

       Post-sale confusion can occur when someone other than the purchaser sees
the item after it has been purchased and that confusion then influences a later
purchasing decision by the person who saw that item post-sale.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 22 of 35 PageID #:9430




       How strongly Plaintiff’s UGG trademark indicates that the goods come from
a particular source is one factor to consider in determining whether “UGG” as used
by Defendants is likely to create confusion, mistake, or deception with Plaintiff’s
UGG trademark. The date that the alleged infringement began is the relevant time
for evaluating the strength of Deckers’ UGG trademark, but you may consider all of
the evidence in the case when making your decision.

      The more distinctive and strong a trademark is, the greater the scope of
protection the law provides. The law measures trademark strength by considering
two things:

      1. Commercial Strength: This is the amount of marketplace recognition of
         the mark; and

      2. Conceptual Strength: This is the placement of the mark on the spectrum
         of strength of marks.

      Commercial Strength: Not all marks are equally well known. Some
trademarks are relatively “strong,” in the sense they are widely known and
recognized. A few trademarks are in the clearly “famous” category. These “famous”
marks are those like “Apple” for computers and mobile phones, “Google” for a search
engine, “Coca-Cola” for beverages, and “Toyota” for vehicles.

       Conceptual Strength: All trademarks are grouped into two categories:
either inherently distinctive or not inherently distinctive. If a mark is inherently
distinctive it is immediately protected when first used. If it is not inherently
distinctive, to become a legally protected mark, a designation must acquire
distinctiveness in people’s minds by becoming known as an indication of source of
the goods.

       For determining the conceptual strength of a mark, trademarks are grouped
on a spectrum according to the nature of the mark. In that spectrum, there are
three categories of word marks that the law regards as being inherently distinctive:
fanciful; arbitrary; and suggestive. Descriptive word marks are regarded as not
being inherently distinctive and require a secondary meaning in order to become a
valid trademark. These terms are further defined below.

       A “fanciful” term is a newly created word or parts of common words that are
used in a fictitious, unfamiliar, or fanciful way. For example, “Exxon” for gasoline is
a fanciful mark.

     An “arbitrary” term is a common term used in an unfamiliar way. For
example, “Apple” for computers is an arbitrary mark.

      A “suggestive” term implies some characteristic or quality of the product. If
the consumer must use imagination, reflection, or additional reasoning to
understand the meaning of the mark as used with the product, then the mark is
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 23 of 35 PageID #:9431




suggestive. For example, when “apple” is used in the mark “Apple-A-Day” for
vitamins, it is being used as a suggestive trademark. “Apple” does not describe what
the vitamins are. It does, however, suggest the healthfulness of “an apple a day
keeping the doctor away” with the supposed benefits of taking “Apple-A-Day”
vitamins.

      A “descriptive” term is not inherently distinctive. It directly describes some
characteristic or quality of the goods or services with which it is used in a
straightforward way that requires no exercise of imagination. For example, the
word “apple” is descriptive when used in the trademark “CranApple” to designate a
cranberry-apple juice. It directly describes one of the ingredients of the juice.
Descriptive marks, while not inherently distinctive, can become distinctive if they
acquire distinctiveness through use of the mark in the marketplace.
Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 24 of 35 PageID #:9432
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 25 of 35 PageID #:9433




       Trademark rights exist in each country solely according to that country’s
laws. Accordingly, use and registration of a trademark in a foreign country does not
affect U.S. trademark rights.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 26 of 35 PageID #:9434




       If you find a Defendant infringed Plaintiff’s UGG trademark, you must also
determine whether Plaintiff has proven by a preponderance of the evidence that, at
the time that Defendant did so, Defendant acted willfully. A Defendant acted
willfully if the Defendant knew that they were infringing Plaintiff’s trademark or if
they acted with indifference to Plaintiff’s trademark rights.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 27 of 35 PageID #:9435




       The parties have stipulated that Defendants infringed Plaintiff’s Cardy
trademark. Plaintiff claims that Defendants infringed Plaintiff’s Cardy trademark
willfully. Defendants deny that such infringement was willful. You therefore must
determine whether Plaintiff has proven by a preponderance of the evidence as to a
Defendant that, at the time the Defendant infringed the Cardy trademark, that
Defendant acted willfully. Defendant acted willfully if the Defendant knew that
they were infringing Plaintiff’s trademark or if they acted with indifference to
Plaintiff’s trademark rights.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 28 of 35 PageID #:9436




       Plaintiff claims that Defendants have committed counterfeiting by unlawfully
using “UGG” in the sale, offer to sell, distribution, or advertising of goods without
Plaintiff’s authorization. To prove a claim for counterfeiting, Plaintiff must prove by
a preponderance of the evidence as to a Defendant, that the Defendant’s use of
“UGG” is a copy that is identical or substantially indistinguishable from Plaintiff’s
registered UGG trademark. You may consider how the Defendant used “UGG” in
the marketplace.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 29 of 35 PageID #:9437




     If you find that Plaintiff proved that Defendants engaged in counterfeiting,
you must consider whether and to what extent money damages should be awarded.

       To recover damages, Plaintiff must prove by a preponderance of the evidence
that Plaintiff displayed its trademark with the letter R enclosed in a circle, that is,
®, or that Defendant knew that Plaintiff’s mark was registered.

      Plaintiff seeks what is known as an award of “statutory damages.” Statutory
damages are damages established by the United States Congress in the Lanham
Act. The purpose of statutory damages is to: compensate the trademark owner,
penalize the counterfeiter, and deter future trademark counterfeiting. You may
award statutory damages in an amount between $1,000 and $200,000.

       If you find that Plaintiff proved that a Defendant’s use of the counterfeit
trademark was willful, then you may, but are not required to, increase the statutory
damage award up to a maximum of $2,000,000. To establish willfulness, it is not
necessary that a Defendant knew that the trademark was registered by Plaintiff,
only that the Defendant knew that their use of “UGG” was a counterfeit of the UGG
trademark or acted with indifference to Plaintiff’s trademark rights.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 30 of 35 PageID #:9438




      This case also involves four United States design patents.

      Patents are granted by the United States Patent and Trademark Office
(sometimes called the “Patent Office” or “PTO”).

       A “design patent” protects the way an article looks. A design patent is
directed to the ornamental design for an article of manufacture. “Ornamental
design” means the shape of the design. A valid United States design patent gives
the patent owner the right for 14 years from the date the patent is granted to
prevent others from making, using, offering to sell, or selling articles embodying the
patented design within the United States or from importing it into the United
States without the patent holder’s permission. A violation of the patent owner’s
rights is called patent infringement.

       There are four design patents asserted in this case, each of which claims an
ornamental design for footwear upper (the part of an article of footwear, in this case
a boot, that is above the sole).

       The parties have agreed that the Plaintiff’s four design patents-in-suit are
valid, enforceable and infringed by Defendants Australian Leather’s and Eddie
Oygur’s sales to buyers in the United States of the Australian Leather knit boot
(Exhibit 68A), one-button boot (Exhibit 64A), three-button boot (Exhibit 66A), and
side bow boot (Exhibit 67A), respectively. Plaintiff has waived its claim for actual
damages and profits for infringement. Although the design patent claims have been
resolved by the parties’ agreement, you may consider the evidence regarding the
design patents in determining whether Defendants’ conduct was willful, giving it
whatever weight you think it deserves.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 31 of 35 PageID #:9439




       You must give separate consideration to each claim and each party in this
case. Although there are two defendants, it does not follow that if one is liable, the
other is also liable.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 32 of 35 PageID #:9440




       In general, without a special showing, the managing officers of a corporation
are not liable for infringements by the corporation. Such a special showing that
would make managing officers of the corporation personally liable for infringement
is made where the managing officer personally participates in the sale of the
infringing article.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 33 of 35 PageID #:9441




      Once you are all in the jury room, the first thing you should do is choose a
presiding juror. The presiding juror will preside over your deliberations and will be
your representative here in court. You may discuss the case only when all jurors are
present.

      A verdict form has been prepared for you.

      [Verdict form read.]

       Take this form to the jury room, and when you have reached unanimous
agreement on the verdict, your presiding juror will fill in and date the form, and all
of you will sign it.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 34 of 35 PageID #:9442




       Once you start deliberating, do not communicate about the case or your
deliberations with anyone except other members of your jury. You may not
communicate with others about the case or your deliberations by any means. This
includes oral or written communication, as well as any electronic method of
communication, such as cell phone, text messaging, instant messaging, Facebook,
Twitter, or any other method of communication.

       I do not anticipate that you will need to communicate with me. If you do need
to communicate with me, the only proper way is in writing. The writing must be
signed by the presiding juror, or, if he or she is unwilling to do so, by some other
juror. The writing should be given to the court security officer, who will give it to
me. To have a complete record of this trial, it is important that you do not
communicate with me except by a written note. I may have to talk to the lawyers
about your message, so it may take me some time to get back to you. You may
continue your deliberations while you wait for my answer. Please be advised that
transcripts of trial testimony are not available to you. You must rely on your
collective memory of the testimony.

      If you do communicate with me, you should not indicate in your note what
your numerical division is, if any.
 Case: 1:16-cv-03676 Document #: 262 Filed: 05/09/19 Page 35 of 35 PageID #:9443




      The verdicts must represent the considered judgment of each juror. Your
verdicts, whether for or against the parties, must be unanimous.

      You should make every reasonable effort to reach a verdict. In doing so, you
should consult with one another, express your own views, and listen to the opinions
of your fellow jurors. Discuss your differences with an open mind. Do not hesitate to
reexamine your own views and change your opinion if you come to believe it is
wrong. But you should not surrender your honest beliefs about the weight or effect
of evidence solely because of the opinions of other jurors or for the purpose of
returning a unanimous verdict.

       All of you should give fair and equal consideration to all the evidence and
deliberate with the goal of reaching an agreement that is consistent with the
individual judgment of each juror. You are impartial judges of the facts.
